Citation Nr: 1012501	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-05 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1989 until June 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection 
for a low back disorder.  Service treatment records show 
that on separation examination in May 1991, the Veteran 
complained of having a "pinched nerve" in his lower back 
that he claimed cut off circulation to his hip and right 
leg.  A doctor's note indicates that the Veteran's low back 
pain was "secondary to exertum," and had been treated by a 
chiropractor three times.  Objective examination, however, 
indicated that the Veteran's spine was normal and that he 
was normal neurologically.  In June 1991, three days prior 
to separation, the Veteran reported a one month history of 
right hip pain and a dull ache in his right leg.  He stated 
that pain in the right lower back radiated to the right 
knee, and was aggravated by sitting or prolonged standing.  
The back showed evidence of spasms and tenderness.  The 
impression was of a lumbosacral strain with spasms and 
apparent sciatic involvement.

Post-service records indicate that in October 1994, the 
Veteran was working as a processor technician at an x-ray 
facility when he bent over to turn a valve and felt low back 
pain.  In April 1995 he was seen by Dr. J.R. to whom he 
reported that he was unable to work due to low back pain.  
The Veteran stated that pain began in the low back and 
radiated up to the lower thoracic spine, and under the right 
rib cage.  Pain also radiated down the left lateral leg to 
just above the left knee.  The Veteran denied any back 
injury or problem prior to the October 1994 accident.  
Following a neurologic evaluation, Dr. J.R.'s impression was 
of central disc protrusion of the L5-S1 level with probable 
internal disc disruption syndrome.

In his May 2007 claim, the Veteran indicated that he 
"slipped on icy ground on the flight line while positioning 
a two bar for a B-52," and hurt his back.  The Veteran 
claims to have reported to a base hospital where he was 
given pain medication and muscle relaxers.  In a February 
2009, the Veteran stated that pain had been constant since 
service until the accident in 1994, when the pain became 
worse.

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.  The types 
of evidence that "indicate" that a current disability "may 
be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity 
of symptomatology such as pain or other symptoms capable of 
lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In this case, the service treatment records show a history 
that includes in-service  complaints of low back pain and 
post-service complaints of low back pain following an 
accident three years after separation.  A VA examination is 
needed under McLendon in order to resolve the issue of 
causation and properly adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a VA 
examination.  The examiner is to review 
the Veteran's claims file and determined 
whether it is at least as likely as not 
that in-service complaints of low back 
pain, with associated radiation, were 
manifestations of his current low back 
disorder. 


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

